UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2013 Date of Reporting Period: 06/30/2013 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2013 SHARES OR PRINCIPAL AMOUNT Value - COMMON STOCKS 94.78% Consumer Discretionary - Automobiles & Components 1.09% 35,000 BorgWarner Inc. * $ 3,015,250 65,000 Harley-Davidson, Inc. 3,563,300 6,578,550 Consumer Discretionary - Durables & Apparel 5.66% 140,000 Coach, Inc. 7,992,600 247,500 Jarden Corporation * 10,828,125 60,000 Polaris Industries Inc. 5,700,000 125,000 Tupperware Brands Corporation 9,711,250 34,231,975 Consumer Discretionary - Retailing 12.91% 245,000 CarMax, Inc. * 11,309,200 410,000 LKQ Corporation * 10,557,500 135,000 Nordstrom, Inc. 8,091,900 80,000 O'Reilly Automotive, Inc. * 9,009,600 115,000 PetSmart, Inc. 7,703,850 180,000 TJX Companies, Inc. (The) 9,010,800 60,000 Tractor Supply Company 7,056,600 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 7,512,000 140,000 Williams-Sonoma, Inc. 7,824,600 78,076,050 Consumer Discretionary - Services 2.64% 249,999 InterContinental Hotels Group PLC 6,867,473 15,000 Panera Bread Company * 2,789,100 100,000 Starwood Hotels & Resorts Worldwide, Inc. 6,319,000 15,975,573 Consumer Staples - Food & Staples Retailing 1.30% 90,000 PriceSmart, Inc. 7,886,700 Consumer Staples - Food, Beverage & Tobacco 3.29% 100,000 Beam Inc. 6,311,000 120,000 McCormick & Company, Inc. 8,443,200 85,000 Monster Beverage Corporation * 5,165,450 19,919,650 Energy 5.93% 105,000 Cameron International Corporation * 6,421,800 45,000 Concho Resources Inc. * 3,767,400 70,000 Continental Resources, Inc. * 6,024,200 60,000 Helmerich & Payne, Inc. 3,747,000 118,481 Kinder Morgan Management, LLC * 9,903,854 130,000 Whiting Petroleum Corporation * 5,991,700 35,855,954 Financials - Banks 0.66% 60,000 Cullen/Frost Bankers, Inc. 4,006,200 Financials - Diversified 3.65% 50,000 Affiliated Managers Group, Inc. * 8,197,000 170,000 Raymond James Financial, Inc. 7,306,600 90,000 T. Rowe Price Group, Inc. 6,583,500 22,087,100 Financials - Insurance 3.73% 80,000 Aon plc 5,148,000 215,000 Marsh & McLennan Companies, Inc. 8,582,800 217,000 Willis Group Holdings PLC 8,849,260 Page 1 22,580,060 - Financials - Real Estate 1.69% 60,000 Digital Realty Trust, Inc. 3,660,000 40,000 HCP, Inc. 1,817,600 40,000 Health Care REIT, Inc. 2,681,200 80,000 Healthcare Realty Trust Incorporated 2,040,000 10,198,800 Health Care - Equipment & Services 9.84% 135,000 AmerisourceBergen Corporation 7,537,050 170,000 Cardinal Health, Inc. 8,024,000 90,000 Cooper Companies, Inc. (The) 10,714,500 50,000 DaVita HealthCare Partners Inc. * 6,040,000 205,000 DENTSPLY International Inc. 8,396,800 120,000 Stryker Corporation 7,761,600 90,000 Teleflex Incorporated 6,974,100 60,000 Varian Medical Systems, Inc. * 4,047,000 59,495,050 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 2.45% 50,000 Perrigo Company 6,050,000 103,920 Thermo Fisher Scientific Inc. 8,794,750 14,844,750 Industrials - Capital Goods 12.29% 197,500 AMETEK, Inc. 8,354,250 180,000 BE Aerospace, Inc. * 11,354,400 206,000 Fastenal Company 9,445,100 170,000 IDEX Corporation 9,147,700 175,000 Pentair Ltd. 10,095,750 95,000 Snap-on Incorporated 8,491,100 50,000 TransDigm Group Incorporated * 7,838,500 180,000 Westinghouse Air Brake Technologies Corporation 9,617,400 74,344,200 Industrials - Commercial & Professional Services 3.32% 170,000 ADT Corporation (The) 6,774,500 85,000 IHS Inc. - Class A * 8,872,300 40,000 Stericycle, Inc. * 4,417,200 20,064,000 Industrials - Transportation 0.90% 143,000 Expeditors International of Washington, Inc. 5,435,430 Information Technology - Hardware & Equipment 1.44% 265,000 NCR Corporation * 8,742,350 Information Technology - Semiconductors & Semiconductor Equipment 4.14% 200,000 Altera Corporation 6,598,000 180,000 Avago Technologies Limited 6,728,400 228,750 Microchip Technology Incorporated 8,520,937 80,000 Xilinx, Inc. 3,168,800 25,016,137 Information Technology - Software & Services 14.38% 110,000 ANSYS, Inc. * 8,041,000 135,000 Check Point Software Technologies Ltd. * 6,706,800 174,499 Fidelity National Information Services, Inc. 7,475,537 80,937 Fiserv, Inc. * 7,074,703 165,000 FleetCor Technologies, Inc. * 13,414,500 65,000 MercadoLibre, Inc. 7,004,400 175,000 MICROS Systems, Inc. * 7,551,250 120,000 Red Hat, Inc. * 5,738,400 330,000 Symantec Corporation 7,415,100 165,000 Teradata Corporation * 8,287,950 300,000 Vantiv, Inc. - Class A * 8,280,000 86,989,640 Page 2 - Materials 3.47% 75,000 Airgas, Inc. 7,159,500 135,000 AptarGroup, Inc. 7,453,350 75,000 Ecolab Inc. 6,389,250 21,002,100 TOTAL COMMON STOCKS (cost $346,378,630) 573,330,269 SHORT -TERM INVESTMENTS 4.93% Commercial Paper - 4.56% $ Marriott International, Inc. 07/01/13, 0.30% 750,000 750,000 Marriott International, Inc. 07/02/13, 0.30% 749,994 825,000 Vectren Utility Holdings, Inc. 07/02/13, 0.28% 824,994 1,675,000 Bacardi-Martini B.V. 07/03/13, 0.26% 1,674,976 1,000,000 Valspar Corporation (The) 07/05/13, 0.29% 999,968 1,000,000 Bayer AG 07/08/13, 0.32% 999,938 850,000 Valspar Corporation (The) 07/08/13, 0.28% 849,954 1,150,000 Aetna Inc. 07/09/13, 0.21% 1,149,946 2,000,000 Apache Corporation 07/10/13. 0.27% 1,999,865 1,000,000 Nissan Motor Acceptance Corporation 07/11/13, 0.26% 999,928 1,000,000 Apache Corporation 07/12/13, 0.28% 999,914 250,000 NorthWestern Corporation 07/12/13, 0.30% 249,977 750,000 Bemis Company, Inc. 07/15/13, 0.26% 749,924 1,000,000 Valspar Corporation (The) 07/16/13, 0.29% 999,879 850,000 Southern Company Funding Corporation 07/17/13, 0.20% 849,924 1,300,000 CBS Corporation 07/18/13, 0.27% 1,299,834 1,825,000 Integrys Energy Group, Inc. 07/19/13, 0.29% 1,824,735 650,000 Nissan Motor Acceptance Corporation 07/22/13, 0.28% 649,894 581,000 Eaton Corporation 07/23/13, 0.28% 580,901 1,650,000 CBS Corporation 07/26/13, 0.28% 1,649,679 1,325,000 Integrys Energy Group, Inc. 07/30/13, 0.27% 1,324,712 1,400,000 VW Credit, Inc. 07/31/13, 0.30% 1,399,650 1,000,000 Nissan Motor Acceptance Corporation 08/06/13, 0.30% 999,700 825,000 Marriott International, Inc. 08/07/13, 0.35% 824,703 1,200,000 Stanley Black & Decker, Inc. 08/20/13, 0.24% 1,199,600 1,000,000 Stanley Black & Decker, Inc. 09/17/13, 0.35% 999,242 27,601,831 Variable Rate Security - 0.37% 2,196,708 Fidelity Institutional Money Market Fund - Class I 2,196,708 TOTAL SHORT-TERM INVESTMENTS (cost $29,798,539) 29,798,539 TOTAL INVESTMENTS (cost $376,177,169) - 99,71% 603,128,808 OTHER ASSETS, NET OF LIABILITIES - 0.29% 1,760,756 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $604,889,564 OF NET ASSETS NON-INCOME PRODUCING As of June 30, 2013, investment cost for federal tax purposes was $376,283,728 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (3,503,889 ) - Page 3 Net unrealized appreciation $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,196,708 Level 2 - Commercial Paper 27,601,831 Level 3 - None - - - Total $603,128,808 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/06/2013
